Citation Nr: 1044477	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 
1969.  Further, the record reflects he has had additional service 
in the National Guard from January 1978 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, in pertinent part, denied the Veteran's claims.  
The Veteran filed a timely notice of disagreement dated in August 
2006, and the RO issued a statement of the case dated in January 
2007.  The Veteran filed a substantive appeal in February 2007.   

In May 2007, the Veteran testified at a hearing at the RO.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file. 

In his February 2007 substantive appeal, the Veteran requested an 
opportunity to testify before a Veterans Law Judge at the local 
regional office.  This hearing was scheduled for May 2008.  
However, the Veteran filed to report for this hearing and has not 
requested an additional hearing before the Board.  The Board 
therefore finds that the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's diagnosed back 
disability and bilateral knee disabilities were incurred in or 
otherwise the result of active service, to include active duty 
for training (ACDUTRA) and inactive duty training, nor may such 
conditions be presumed to have been incurred in or aggravated by 
service.


CONCLUSION OF LAW

A back disability and bilateral knee disabilities were not 
incurred in or aggravated by the Veteran's active military 
service, nor may such conditions be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1110, 
1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.6, 3.159, 3.303, 3.307. 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in December 2004 and 
December 2006 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claims and informed him of his and VA's respective 
responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, and private medical records 
have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this regard, the Board notes that, after 
an extensive search, the RO was not able to locate the Veteran's 
service treatment records from his period of active duty from 
October 1965 to February 1969.  The Veteran has submitted copies 
of his service treatment records from this period that were in 
his possession, and the Veteran's medical and service records 
from his service with the National Guard have been obtained.  In 
this regard, the Board recognizes its heightened duty to explain 
its findings and conclusions and to consider benefit of the doubt 
and corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

Based on the foregoing and after a review of the Veteran's claims 
file, the Board finds that there is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a 
VA examination in connection with his back and knee claims.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not 
necessary.  As the Board will discuss below, the evidence 
contained in the Veteran's claims file does not indicate that the 
Veteran's back and knee disabilities had their onset in service 
or within one year of military service, nor does the evidence 
indicate that the Veteran was disabled from a disease or an 
injury incurred in the line of duty during a period of active 
duty for training, or was disabled from an injury incurred in the 
line of duty during a period of inactive duty training.  Absent 
evidence that indicates that the Veteran has a current claimed 
disability related to symptoms in active military service, the 
Board finds that a VA examination is not necessary for 
disposition of such claim.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including and arthritis, 
when the disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. § 
3.303(d).

Active service includes any period of ACDUTRA during which the 
individual was disabled from a disease or an injury incurred in 
the line of duty, or a period of inactive duty training during 
which the Veteran was disabled from an injury incurred in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes 
duty, other than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard. 38 
U.S.C.A. § 101(26), (27).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks entitlement to service connection 
for a back condition and bilateral knee disabilities.  
Specifically, the Veteran asserts that he has knee disabilities 
from crawling around in, and inspecting and repairing transport  
aircraft during his military service.   He also stated that he 
would occasionally fall on the tarmac during his military duties 
when it was icy and that contributed to his current knee 
conditions.  The Veteran indicated that he did not see a doctor 
in service for his knees.  The Veteran also stated that, in March 
2002, he was a CADRE member that participated in training 
servicemen in combat readiness.   The Veteran stated that it had 
snowed and he stepped off onto the concrete flight line and fell.  
He reported feeling a tremendous pain in his back.  The Veteran 
also submitted two buddy statements corroborating his fall in 
March 2002.  

The Veteran's service treatment records from his active military 
service from 1965 to 1969 are silent for complaints of or 
treatment for any back or knee disabilities.  The Veteran's 
separation examination dated in February 1969 indicated that the 
Veteran was normal in all respects with no disqualifying defects 
noted.  

Likewise, the medical records from the Veteran's National Guard 
service do not indicate any knee or back disabilities during his 
service.  A Report of Medical Examination dated in August 2001 
found that the Veteran was normal in all respects with no 
disqualifying defects.

The Veteran's private treatment records indicate that in March 
2001, the Veteran was noted to have osteopenia.  This report 
indicated that the Veteran had mild endplate compression 
deformities that were probably long standing at multiple levels.  
The Veteran was also diagnosed with spondylolysis on the left 
side at L5 and mild levoconvex scoliosis between five lumbar-type 
segments, but no significant degenerative changes and no evidence 
of spondylolisthesis.  A bone densitometry dated in March 2001 
indicated decreased bone density consistent with osteopenia worse 
in the lumbar region.

A orthopedic consultation in February 2003 indicated that the 
Veteran reported a 12 year history of knee pain.  He was noted to 
have bilateral knee pain, left more than right.  The Veteran also 
reported pain in the medial aspect of both knees with occasional 
swelling.  X-rays revealed bilateral chondrocalcinosis with 
degenerative disease involving both knees.  The Veteran was also 
noted to have hypertrophied tibial spine and early joint 
narrowing medially.  MRI results indicated what appeared to be a 
tear of the lateral meniscus of the left knee and possible tear 
medial meniscus.  Small effusion was also noted on the MRI.  The 
physician stated that the meniscal changes on the MRI were 
probably due to psuedogout.  The accompanying MRI report of the 
left knee found small joint effusion, moderate Baker's cyst, tear 
of the body of the lateral meniscus, and degenerative signal with 
possible tear of the posterior horn of the medial meniscus.

The Veteran's private medical records do not indicate that the 
Veteran's diagnosed back and knee conditions are in any way 
related to his active military service or any active or inactive 
duty for training.  In this regard, the Board also notes that the 
Veteran's service personnel records from the Veteran's National 
Guard service do not indicate that the Veteran had any active 
duty or inactive duty for training in March 2002 at the time of 
his reported fall on the flight line.  While it is conceivable 
that the Veteran fell while performing training as a CADRE member 
in March 2002, the Veteran acknowledged during his May 2007 RO 
hearing that he was a civilian employee of the National guard as 
well as a member of the Guard.  After being afforded an 
opportunity to obtain evidence to clarify his duty status in 
March 2002, as to whether he performed the CADRE training as a 
civilian employee of the Guard or whether the Veteran was on 
active or inactive duty for training during the incident, the 
Veteran did not provide any further information on this matter.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's diagnosed back and knee disabilities.  In this case, 
the Veteran's medical records do not indicate that these 
conditions had their onset in service or within one year of 
active service.  In this regard, the Board notes that the 
February 2003 orthopedic consultation indicated that the Veteran 
had complaints of knee pain for the past 12 years, dating from 
the early 1990s and well over 20 years after his period of active 
military service ended in 1969.  In addition, the Veteran's 
service treatment records from his active and National Guard 
service do not indicate the presence of knee or back 
disabilities.  And while the Veteran may have injured his back in 
March 2002 while conducting CADRE training, there is no evidence 
in the Veterans service personnel records that this injury 
occurred while on active or inactive duty for training.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence in this case does not support a finding that 
the Veteran's back disability and knee disabilities are related 
to the Veteran's active military service.  

Here, the Board notes that the Veteran has contended on his own 
behalf that he has knee conditions that are related to his duties 
in the military servicing transport aircraft, and a back 
disability as a result of a fall in March 2002.  In this regard, 
the Board notes that lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's back and knee 
conditions and his military service to be complex in nature.  See 
Woehlaert, supra (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  
Therefore, the Board finds that, as a lay person, the Veteran's 
statements regarding diagnosis and causation to be of little 
probative value, as he is not competent to opine on such a 
complex medical question.  In this regard, the Board also notes 
that, while the medical evidence does indicate that the Veteran 
has had knee pain since the early 1990s, the medical evidence 
does not indicate the actual presence of diagnosed knee 
disabilities until 2003, and does not indicate any complaints of 
knee disorders from 1969 to the early 1990s.  And while the 
Veteran may be competent to describe his symptoms since service, 
he is not able to say that such symptoms are attributable to a 
particular disorder.  Thus, service connection by way of 
continuity of symptomatology for knee disabilities is also not 
supported by the evidence in the record.  And with respect to the 
back disorder, while the Veteran may testify to the pain in his 
back from and after March 2002, there is no indication that the 
Veteran was on active duty at the time of the injury and no other 
indication that a back disorder is related to the Veteran's 
active military service.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's diagnosed back and knee disabilities are related to 
his active military service.  The Board may not base a decision 
on its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 
155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.




ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for residuals of a back injury is denied.


REMAND

Although the Board regrets the additional delay, the Board finds 
that a remand is necessary on the issue of entitlement to service 
connection for bilateral hearing loss, to ensure that due process 
is followed and that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Here, the Board notes that the Veteran was afforded a VA 
examination dated in October 2005 in connection with this claim.  
After examination, the Veteran was found to have some hearing 
loss, but was not found to have bilateral hearing loss for VA 
purposes.   The examiner opined that it was at least as likely as 
not (50/50 probablity) that the Veteran's hearing loss was caused 
by or a result of military noise exposure.  The Board also notes 
that the Veteran has been service-connected for tinnitus based on 
military noise exposure.

Military and private medical records dating from the Veteran's 
active service indicate a gradual increase in hearing loss, but 
the Board notes that none of these records indicates hearing loss 
for VA purposes.

In May 2007, the Veteran testified that his hearing loss was 
getting worse. 

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Board finds that the Veteran should be afforded 
an additional VA examination in order to determine whether the 
Veteran's hearing loss has increased to the point that he now has 
bilateral hearing loss for VA purposes.  While the Veteran was 
not found to have bilateral hearing loss for VA purposes in 
October 2005, he has indicated that his hearing has been getting 
worse.  Furthermore, the October 2005 VA examiner indicated that 
the hearing loss noted at the time was thought to be related to 
military noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic 
examination to determine the current nature 
and likely etiology of the hearing loss.  
The claims file should be made available to 
the examiner for review in conjunction with 
the examination.  The examiner should record 
a full history with regard to the Veteran's 
claimed noise exposure, and in particular 
whether the Veteran noticed a hearing loss 
as a result of a single acoustic trauma 
event or whether it was gradual over time.  
The examiner should provide specific 
comments as to any relationship between the 
Veteran's claimed in-service noise exposure 
during active duty and periods of ACDUTRA 
and INACDUTRA and the current hearing loss, 
as well as any relationship to the service-
connected tinnitus.  In so doing, the 
examiner should opine as to whether the 
Veteran's current hearing loss, if any, was 
at least as likely as not (a 50 percent or 
higher likelihood) incurred during, or was 
the result of active duty; or, whether the 
hearing loss was incurred during a period of 
ACDUTRA or INACDUTRA; or, whether the 
hearing loss is otherwise related to the 
service-connected tinnitus.  A complete 
rationale for all opinions is requested.  

2.  After completing the above, the 
Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby placed on notice that failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  38 C.F.R. § 3.655; Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


